UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

CYNTHIA LUCILLE YOHN,
Plaintiff,
v.
STATE OF OHIO,

Defendant.

Case No. 2:19-cv-287
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

 

DUSTON LEE SCHARBROUGH,
Plaintiff,
v.
STATE OF OHIO,

Defendant.

Case No. 2:19-cv-288
CHIEF JUDGE EDMUND A. SARGUS, JR.
Magistrate Judge Chelsey M. Vascura

OPINION AND ORDER

Currently before the Court are: 1) Plaintiff Cynthia Lucille Yohn’s Objection to the

Magistrate Judge’s Report and Recommendation (Yohn v. Ohio, No. 2:19-cv-287 [Yohn”] ECF

No. 12); and Plaintiff Duston Lee Scharbrough’s Objection to the Magistrate Judge’s Report and

Recommendation (Scharbrough v. Ohio, No. 2:19-cv-288 [“Scharbrough”] ECF No. 13). For the

reasons stated herein, Plaintiffs’ Objections to the Magistrate’s Report and Recommendation

(Yohn ECF No. 12; Scharbrough ECF No. 13) are OVERRULED; and the above-captioned cases

are DISMISSED WITHOUT PREJUDICE.

On January 8, 2019, Ms. Yohn and Mr. Scharbrough (collectively the “Plaintiffs”) initiated
their cases filing miscellaneous cases and paying the requisite $47 filing fee. However, the
Magistrate Judge explained to the Plaintiffs that because they sought injunctive relief against a
defendant, the above-captioned cases are properly categorized as civil complaints, which requires
a plaintiff to pay a $400 filing fee or to submit a properly supported application to proceed in forma
pauperis, (See Yohn Ord. & Def. Notice [ECF No. 6]; Scharbrough Ord. & Def. Notice [ECF No.
7)). Pursuant to the Magistrate Judge’s Orders, the Clerk was to: 1) transfer the miscellaneous
actions to civil actions; 2) terminate the miscellaneous actions; and 3) return to Plaintiffs the $47
filings fees they had paid. (/d.). Further, the Magistrate Judge informed the Plaintiffs that failure
to pay the $400 filing fee for civil actions or file a properly supported application to proceed in
Jorma pauperis within thirty days of the Orders issued on January 29, 2019, would result in
dismissal of their actions for failure to prosecute. (/d.). In pertinent part, Magistrate Judge

Vascura’s Orders and Deficiency Notices state:

Because Plaintiffs seek injunctive relief against a defendant, they should have filed
these actions as civil complaints, which, as set forth above, requires payment of
either the $400 filing fee or a properly supported application to proceed in forma
pauperis. See 28 U.S.C. § 1914. Miscellaneous cases, which have only a $47 fee,
are appropriate for matters such as motions to quash subpoenas issued by other
courts, registrations of judgments for another district, and similar miscellaneous
matters, A plaintiff cannot circumvent the filing fees required under § 1914(a) by
filing an action as a miscellaneous case, Accordingly, the Clerk is DIRECTED to
transfer the above-caption[ed] actions to regular civil actions in this Court and
TERMINATE the above-captioned miscellaneous actions. The Clerk is
DIRECTED to return to Plaintiffs the $47 filing fee they have paid. If Plaintiffs
intend to pursue these actions, they must either pay the $400 filing fee or file a
properly supported application to proceed in forma pauperis WITHIN THIRTY
(30) DAYS OF THE DATE OF THIS ORDER. Plaintiffs are cautioned that
failure to comply with this Order and Deficiency notice will result in dismissal of
this action for failure to prosecute.

(Yohn Ord. & Def. Notice at 2; Scharbrough Ord. & Def. Notice at 2). The records indicate that
Plaintiffs failed to either pay the $400 filing fee or submit an application to proceed in forma

pauperis as the Court ordered.
On March 4, 2019, the Magistrate Judge issued the Reports and Recommendations and
“RECOMMENDED that the Court DISMISS THESE ACTIONS WITHOUT PREJUDICE
under Rule 41(b), It is further RECOMMENDED that the Court not assess the filing fee in this
matter. Finally, it is RECOMMENDED that the Court order Plaintiffs to list these actions as
related cases if they re-file.” (Yohn R&R at 4 [Yohn ECF No. 11]; Scharbrough R&R at 4
[Scharbrough ECF No. 12]). Plaintiffs’ objections followed. (Yohn ECF No. 12; Scharbrough
ECF No. 13).

IL.

Federal Rule of Civil Procedure 41(b) provides: “If the plaintiff fails to prosecute or to
comply with these rules or a court order, a defendant may move to dismiss the action or any claim
against it. Unless the dismissal order states otherwise, a dismissal under this subdivision
(b) .. . operates as an adjudication on the merits.” Fed. R. Civ. P. 41(b); Link v. Walbash R.R. Co.,
370 U.S. 626, 629-31 (1962). “This measure is available to the district court as a tool to effect
‘management of its docket and avoidance of unnecessary burdens on the tax-supported courts [and]
opposing parties.’” Knoll vy. AT&T, 176 F.3d 359, 363 (6th Cir. 1999) (internal citations omitted).

In deciding whether to dismiss an action for failure to prosecute under Rule 41(b), a district

court is to consider four factors:

(1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
dismissed party was warned that failure to cooperate could lead to dismissal; and
(4) whether less drastic sanctions were imposed or considered before dismissal

was ordered.
Schafer v. City of Defiance Police Dep’t, 529 F.3d 731, 737 (6th Cir. 2008) (citing Knoll, 176 F.3d
at 363). “Although typically none of the factors is outcome dispositive, ...a case is properly

dismissed by the district court where there is a clear record of delay or contumacious conduct.”
id. at 737 (quoting Knoll, 176 F.3d at 363) (internal quotations omitted).
III.

“For a plaintiff's actions to be motivated by bad faith, willfulness, or fault, his conduct
‘must display either an intent to thwart judicial proceedings or a reckless disregard for the effect
of [his] conduct on those proceedings.” Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005)
(quoting Mulbah v. Detroit Bd. Of Educ., 261 F.3d 586, 591 (6th Cir. 2001)) (change in original).
Failure to comply with a court’s orders “constitutes bad faith or contumacious conduct and justifies
dismissal.” Steward v. City of Jackson, Tenn., 8 F. App’x 294, 296 (6th Cir. 2001) (citing Carver
v. Bunch, 946 F.2d 451, 454 (6th Cir. 1991); Jourdan v. Jabe, 951 F.2d 108, 110 (6th Cir. 1991)).

A review of the dockets shows that Magistrate Judge Vascura unquestionably put Plaintiffs
on notice that failure to comply with the Court’s Orders would result in dismissal of their actions
for failure to prosecute. (See Yohn Ord. & Def. Notice at 2; Scharbrough Ord. & Def. Notice at
2). Nevertheless, Plaintiffs failed to comply with the Court’s Orders, And while the Court is
cognizant that the Sixth Circuit has repeatedly “reverse district courts for dismissing cases because
litigants failed to appear or to comply with pretrial orders when the district courts did not put the
derelict parties on notice that that further noncompliance would result in dismissal[,]” Wu, 420
F.3d at 644 (citation and internal quotes omitted), here, the Court has provided Plaintiffs with the
requisite notice. (See Yohn Ord. & Def. Notice; Scharbrough Ord. & Def. Notice).

By ignoring the Court’s clear and unambiguous Orders directing them to file their cases as
civil actions instead of miscellaneous cases and pay the requisite $400 filing fee for civil actions
or returning a properly supported application to proceed in forma pauperis, the Plaintiffs, at a
minimum, acted with reckless disregard for the effect their conduct has on these proceedings.

Accordingly, the Court finds that dismissal of Plaintiffs’ actions pursuant to Federal Rule of Civil
Procedure 41(b) is warranted.

IV.
For these reasons, the Magistrate Judge’s Reports and Recommendations (Yohn ECF No.
11; Scharbrough ECF No. 12) are ADOPTED. Plaintiffs’ Objections to the Reports and
Recommendations (Yohn ECF No. 12; Scharbrough ECF No. 13) are OVERRULED. The above-
captioned cases are DISMISSED WITHOUT PREJUDICE. The Court shall not assess the filing

fee in these matters. If the Plaintiffs re-file, they are ORDERED to list these actions related cases.

Finally, all pending motions shall be TERMINATED.

 

IT IS SO ORDERED.
5 ~(0-$0l4 Lr
DATE EDMUND SARGUS, JR.

CHIE. TED STATES DISTRICT JUDGE
